¶28 (concurring in part, dissenting in part) — I agree the trial court correctly ordered an exceptional sentence based on Gardner Saltz’s recent recidivism. But I disagree in rejecting the trial court’s additional “too lenient” reasoning. A sentencing judge may “impose an aggravated exceptional sentence without a finding of fact by a jury” when “[t]he defendant’s prior unscored misdemeanor . . . history results in a presumptive sentence that is clearly *587too lenient” after considering the chapter’s purposes. RCW 9.94A.535(2)(b).
Brown, J.
*587f 29 Here, the State filed two aggravating circumstances and was prepared to prove and argue the damaging facts at the malicious mischief trial. Mr. Saltz stipulated to 12 prior unscored misdemeanors and the recent recidivism facts to avoid the trial damage of the State proving and arguing the special verdicts. Mr. Saltz removed both jury questions by acceding to the State’s filing. He gambled on increasing his acquittal odds at the expense of agreeing to the exceptional sentencing factors and lost. In other words, his risk avoidance tactic failed.
130 This is not the multiple offense and free crimes situation found in State v. Hughes, 154 Wn.2d 118, 110 P.3d 192 (2005), overruled on other grounds by Washington v. Recuenco, 548 U.S. 212, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006). Rather, Mr. Saltz permissibly stipulated to the exceptional sentencing factors to avoid trial risks. State v. Hilyard, 63 Wn. App. 413, 417, 819 P.2d 809 (1991). Therefore, I concur in the rapid recidivism part of the analysis and in the result, but I respectfully dissent to rejecting the trial court’s exercise of discretion in its “too lenient” reasoning.